Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 1 of 10




                      Exhibit A
 Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 2 of 10


ljj INTREPID
                                                                                12111 Lnuisian:1 Strccr, ~uilc 600
                                                                                Huusron. T:-- Tlll12
                                                                                - 1.L:!92.0863

                                                                                5-10 l.bJc;on \ venue. 25•h Hoor
                                                                                l\cw York,~\' 10\122
                                                                                212.388.502ll

                                                                                ww,\r.Lntrt:ptdfp.c(>m


Mr. Antonio Fernandez
610 E 7th Street
Houston, Texas 77007

July 24, 2018

D ear Tony,

Intrepid Financial Partners, L.L.C. (the "Company") is very pleased co offer you the position of
Managing Director, reporting directly to the Members of the Company with an anticipated start
dace of September 24, 2018, or otherwise agreed upon. Your responsibilities will be those
periodically described to you and consistent with that of a Managing Director at a financial services
firm.

As a full-time, salaried employee you will receive an annual salary of$_           , subject to tax and




                        $-
other withholdings as required by law. Such salary may be adjusted from time co time in the sole
discretion of the Company and will be paid in substantially equal instalments and pro-rated for the
partial year in accordance with the standard payroll practices of the Company. This is an exempt
position and you are not eligible for over-time. You are eligible to receive total compensation with
a target not less than             for calendar year 2018, less any salary earned at your current
employer for calendar year 2017; provided, however, that the Company reserves complete
discretion co determine whether any discretionary bonus will be paid and, if paid, the amount and
timing of such bonus paymenc.

In addition to your salary, at the Company's sole discretion, you may be eligible to participate in
the Company's long-term profit sharing plan that will entitle you co share in a portion of the future
profits of the Company, if any. The terms and conditions of any such profit sharing plan will be
determined in the Company's sole discretion and communicated to you under separate cover.




bonus will be paid at the time your discretionary bonus is paid, and is subject to you providing a
copy of the applicable bonus statements/award letters. If your employment terminates with the
company prior to the applicable payment date, then you will forfeit the right to any remaining
make-whole bonus.

You will be entitled to 20 days of paid time-off per calendar year, in accordance with Company
policies as are in effect from time to time. You will be entitled to receive health, dental and other
benefits in connection with your employment with the Company, subject to and in accordance
with applicable plan documents. These plans may be amended or terminated at the Company's
sole discretion. You will be subject to all applicable employment and other policies of the
Company.
 Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 3 of 10




The Company may, at its sole discretion, terminate your employment by giving you not less than
three months prior written notice of such termination. You may terminate your employment by
giving the Company three months prior written notice of such termination. In either event, the
Company may elect, at its sole discretion, to waive or reduce the notice period. During your notice
period, the Company may elect to place you on paid leave for any or all of the notice period.

This letter, along with the attached Non-Competition and Confidentiality Agreement, set forth the
terms of your employment with the Company and supersede any prior representations or
agreements whether written or oral.

In addition to accepting the terms and conditions set forth above, by accepting this offer:

    •   You agree to devote your full business time, attention and best efforts to the performance
        of your duties and to the furtherance of the Company's interests.

    •   You represent that you are not bound by any employment contract, restrictive covenant
        or other restriction preventing you from entering into employment with or carrying out
        your responsibilities for the Company, or which is in any way inconsistent with the terms
        of this letter.

    •   You represent that you will not remove or take any documents, proprietary data or
        material of any kind, electronic or otherwise, with you from your current or former
        employer without written authorization from your current or former employer.

    •   You agree to provide to the Company, within three days of your hire date, documentation
        of your eligibility to work in the United States, as required by the Immigration Reform and
        Control Act of 1986.

    •   You agree that this offer of employment as well as your continued employment is subject
        to and conditioned on your successful completion of drug screening, satisfactory
        background check and compliance with any applicable securities industry licensing and
        regulatory requirements.

If you agree with and accept the terms of this offer of employment, please sign below and return
this letter to me. If not accepted, this offer shall expire in one week, but please contact us if you
need more time ro make a decision. We are pleased to have you join our team, and we look
forward to our success together.




                                                                                                   2
 Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 4 of 10




I look forward to hearing from you.

Yours sincerely,


                                        Intrepid Financial Partners, L.L.C.


                                         i!t4AT?ad~
                                        Christopher F. Winchenbaugh, Member


I accept this offer of employment on the terms and conditions set forth above.




                                                                                 3
 Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 5 of 10


 11' INTREPID
                                                                                                               l W I Louisiana Street, Suire 600
                                                                                                               Houswn. TX 770()2
                                                                                                               713.292.0863

                                                                                                               5-l() i\fadison ,\ venue, 25'" l'loor
                                                                                                               New York, NY 10022
                                                                                                               212.388.5020

                                                                                                               w,\·w.intrcpid~1.com


           NON-COMPETITION AND CONFIDENTIALITY AGREEMENT


THIS AGREEMENT (the "Agreement"), is made and entered into as of July 24, 2018 by and
between Intrepid Financial Partners, L.L.C., a Delaware limited liability company (the
"Company"), and Antonio Fernandez (the "Executive") .

                                          Recitals
WHEREAS, the Company has made an offer of employment to the Executive, subject to and
conditioned on execution of this Agreement; and

WHEREAS, the Executive will receive substantial economic payments and benefits as a result of
his employment with the Company; and

WHEREAS, in his capacity as a Managing Director of the Company, the Executive will have
access to the Company's business activities, goodwill, business plans, personnel and other
confidential and proprietary information including, but not limited to, existing and potential
customers, customer information, target market areas, strategies, methods, techniques and other
information of and about the Company, all of which are of great value to the Company and which
are not generally known and are confidential; and

WHEREAS, the Executive, in consideration of the Company's offer of employment, as set forth

in il ~ Off~r Mrnr of tn~ n~rn n~r~n[                      MlM~ M~!H6h~ Mt fMth ktLg 1gtee±neht
                                                 Agreement
NOW, TIIDRTironn,           in.   COH.:5ldc.rzu.ivn   u£   Lhc   LlLv vc   .n .;: fi.:::J.L:.LlL.LU.   J.t..:LlLal.:,   a...1..1U   LlJ.C   111.ULUAf

covenants and promises therein and herein contained and the substantial benefits provided under
the Offer Letter, the receipt and sufficiency of which is acknowledged, and intending to be legally
bound, it is hereby agreed by and between the parties as follows:

1. Term. This Agreement shall commence up o n Executive' s employment with the Con:1pany .

2. Unique Position of Trust.
(a) Executive acknowledges that he will render services to the Company that are of a special and
unusual character, with a unique value to the Company. Executive also acknowledges that he will
hold a position of trust in which he has had and will have broad access co all of the Company's
most sensitive Confidential Information (as defined below).

(b) For purposes of this Agreement, ''Company" shall mean Intrepid Financial Partners, L.L.C.
and, any other business entity that is either controlled by, controls, or is under common control
with Intrepid Financial Partners, L.L.~.

(c) For purposes of this Agreement, "Confid ential Information" means all non-public information
of and about the Company, including without limitation, business activities, business plans,
strategies, legal affairs, organizational and personnel matters, existing and potential customers,
customer information, contracts and agreements with customers, strategies, pending and proposed
acquisitions, intellectual property, trade secrets, operational and hiring matters, personnel policies,
 Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 6 of 10




market studies and forecasts, compenttve analyses, regardless of the form in which such
information is stored. "Confidential Information" shall also include any Confidential Information
of any client, investor, corporate partner, or joint venturer of the Company, or any other third
party that the Company is reguired by agreement co keep confidential. "Confidential Information"
shall not, however, include information that the Executive can demonstrate (a) has become
publicly known chrough no act of the Executive, (b) has been rightfully received by the Executive
from a third party not subject to any confidentiality agreement concerning such information or
(c) has been independently developed by the Executive without use of or reliance on Confidential
Information or any violation of his obligations under this Agreement. If a particular portion or
aspect of Confidential Information becomes subj ect ro any of the foregoing exceptions, all other
portions or aspects of such information shall remain subject to all of the provisions of this
Agreement.


3. Protection of Company Confidential Information.
(a) The Executive shall not, while an employee of the Company, or following termination of his
employment, directly or indirectly, use, disclose or permit to be known, other than (i) as is
reasonably required in the regular course of his duties on behalf of the Company, including
disclosures to the Company's advisors and consultants, (ii) as required by law (in which case the
Executive shall give the Company prior written notice of such required disclosure, unless said
notice to the Company is prohibited by judicial order) or (iii) with the prior written consent of the
Company's Chief Executive Officer, to any person, firm or corporation any Confidential
Information.

(b) The Executive shall not remove from the Company's premises, or make any copies of,
Confidential Information, except as necessary to perform or use in the course of legitimate
Company business. The Executive agrees to return to the Company all Confidential Information
and Company property, including all copies of it, in his possession or under his control, (i) at any
time upon the request of the Company, and (ii) without such a request at the termination of his
employment by the Company. Upon the Company's request, the Executive will furnish a written
statement that he has rerurned all Confidential Information and property co the Company.

(c) Executive and Company agree that this Agreement does not limit his/her ability to
communicate with the Equal Employment Opportunity Commission, the Department of Labor,
the r ational Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local governmental agency or
commi sion or otherwise participate in any investigation or proceeding that may be conducted by
any Government Agency, including providing documents or other information, without notice to
the Company.


4. Non-Competition and Non-Solicitation.
(a) In view of the unique value to the Company of the services of the Executive, because of the
Confidential Information of tl1e Company entrusted to or obtained by tl1e Executive, and as a
material inducement to the Company to enter into the Offer Letter with Executive, pursuant to
which the Executive will receive significant benefits, the Executive covenants and agrees that he
shall not (i) in the event that his termination is either for Cause or his voluntary resignation, then
for six (6) months from the Termination Date (which shall be the date of termination of
employment, following the I otice Period) or (ii) in the event hi termination is without Cause


                                                                                                    2
  Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 7 of 10




then for the Notice Period, if any (such applicable time period in clauses (i) or (ii) shall be the
"Restricted Period"), directly or indirectly, whether as an owner, partner, executive, director,
consultant, contractor, advisor, agent, employee, guarantor, surety or otherwise, or through any
person, consult with or in any way aid or assist any person to engage or attempt to engage in any
employment, consulting or other activity which directly or indirectly competes with the current
business of the Company or business under development by the Company (the "Restricted Field") .
The "Notice Period" shall be the period of time as set forth in the Executive's offer letter with the
Company to the extent not otherwise waived by the Company in its sole discretion. The Restricted
Field includes, but is not limited to, any business enterprise that is engaged, or owns or controls a
significant entity that is engaged in any place in the world in (i) investment banking or securities
activities or financial services, including, without limitation, private equity, hedge fund or other
asset management business, or (ii) any business activities in which the Company and/ or its affiliates
are engaged primarily or in any substantial manner. The Executive acknowledges that his
participation in the conduct of any such business or activity alone or with any person other than
the Company will materially impair the business and prospects of the Company and the goodwill
of the Company.

(b) In the event that Executive's termination is either for Cause or his voluntary resignation, then
for six (6) months from the Tennination Date (which shall be the date of termination of
employment, following the Notice Period) or (ii) in the event his termination is without Cause,
then for six (6) months from the Executive's Termination Date, the Executive shall not, directly
or indirectly, on behalf of any party or person other than the Company, solicit (or assist or provide
information in connection therewith) any then-customer of the Company or prospective customer
of the Company to provide any product, service, or business that is competitive with or
substantially similar to any product, service, or business then offered or planned to be offered by
the Company, or to induce such then-customer or prospective customer to reduce or diminish the
volume or level of their business with the Company.

(c) In the event that Executive's termination is either for Cause or his voluntary resignation, then
for six (6) months from the Termination Date (which shall be the date of termination of
employment, following the Notice Period) or (ii) in the event his termination is without Cause,
then for six (6) months from the Executive's Termination Date, the Executive shall not, directly
or indirectly, on behalf of any party or person other than the Company, solicit or induce (or assist
or provide information in connection therewith) any then-current employee, or person who was
an employee or officer of the Company within the previous six-month period, to leave the employ
of the Company.

(d) For purposes of this Agreement, "Cause" shall mean the Company's determination that the
Executive has (i) breached any material agreement with Company or materially violated any Code
of Conduct or written policy of the Company, (ii) been convicted, indicted or entered a plea of
guilty or nolo contendere to any felony, (iii) willfully and continually failed to perform his duties, (iv)
engaged in willful misconduct that resulted in material harm to the Company or (iv) knmvingly
violated any securities laws or regulations.

(e) Nothing herein shall preclude the Executive from beneficially owning no more than two
percent (2%) of the total outstanding stock of a class of stock registered under the Securities
Exchange Act of 1934, as amended (the "Exchange Act").




                                                                                                         3
 Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 8 of 10




5. Reason ableness. Executive acknowledges and agrees the foregoing non-competition and non-
solicitation provisions are necessary and reasonable, and that it has been made clear to the
Executive that the Executive's compliance with Sections 3 and 4 of this Agreement is a material
condition to the Company's offer of employment, and subsequent employment of the Executive
pursuant to the Offer Letter. The Executive further acknowledges and agrees that, if the Executive
breaches Sections 3 and 4 of this Agreement, the restricted periods set forth therein shall be tolled
during the time of such breach.

6. Remedies. In the event of an actual breach by the Executive of the provisions of Sections 3
and 4 of this Agreement, the Com pany shall be entitled to terminate the Executive's employment
for cause and suspend any payments and provision of benefits that the Executive may be entitled
to pursuant to the Offer Letter or otherwise, including the payment of any deferred compensation,
bonus or other incentive compensation (whether vested or unvested), and to entry of an injunction
restraining the Executive from such breach without any obligation to post a bond and without
proving special damages or irreparable injury and the Executive acknowledges and agrees that any
such breach or threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy co the Company. Nothing herein, however, shall be
construed as prohibiting the Company from pursuing any other remedies available to the Company
for such breach or threatened breach. In the event of any action by the Company to enforce this
Agreement, the non-prevailing party shall be responsible for paying the reasonable attorneys' fees
and expenses, including paralegal fees of the prevailing party. If the Executive violates any of the
covenants contained in Sections 3 and 4 of this Agreement the terms and the covenants violated
shall be automatically extended to a like period of time from the date on which the Executive
ceases such violation or from the date of entry by a court of competent jurisdiction of any order
or judgment enforcing such covenant, whichever period is later. T o the extent permitted under
applicable law and without limiting the right to terminate payments herein, the Company may
suspend any payments or benefits that the Executive may be entitled to pursuant to the Offer
letter or otherwise for the duration of any period in which the Company reasonably determines
that the Executive is in breach hereof. T he provisions of Sections 3, 4, and 5 and this Section 6
shall survive the termi.oation of this Agreement.

7. Notices. Any notice or other communication in connection with this Agreement shall be
delivered to the other party either via overnight mail or certified mail.

8. Waiver of Breach . The waiver by either party of a breach of any provision of this Agreement
by the other party shall not operate or be construed as a waiver of any subsequent breach by the
other party.

9. Entire Agreement; Amendment. The recitals hereto are hereby incorporated herein by this
reference. This Agreement, together with the Offer Letter attached hereto, constitute the entire
agreement between the parties hereto with regard to the subject matter hereof and thereof,
superseding all prior understandings and agreements, whether written or oral.

10. Non-Exclusivity of Rights. Except as otherwise expressly provided herein, nothing in this
Agreement shall prevent or limit the Executive's continuing or future participation in any benefit,
deferred compensation, bonus, incentive or other plan or program provided by the Company and
for which the Executive may qualify, nor shall anything herein limit or reduce such rights as the
Executive may have under any other agreements with the Company Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan or program of the


                                                                                                   4
 Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 9 of 10




Company shall be payable in accordance with such plan or program, except as explicitly modified
by this Agreement.

11. Interpretation. The parties agree and acknowledge that this Agreement shall be deemed
drafted equally by both of the parties. Its language shall be consuued as a whole and according to
its fair meaning. Any presumption or principle that the language shall be construed against any
party shall not apply.

12. Effect of Headings. The titles of section headings herein contained have been provided solely
for convenience of reference and in no way define, limit or describe the scope or substance of any
provision of this Agreement.

13. Severability. The provisions of this Agreement are severable, and the invalidity of any
provision shall not affect the validity of any other provision. In the event that any court of
competent jurisdiction shall determine that any provision of this Agreement or the application
thereof is unenforceable because of the duration or scope thereof, the parties hereto agree that
said court in making such determination shall have the power to reduce the duration and scope of
such provision to the extent necessary to make it enforceable, and that the Agreement in its
reduced form shall be valid and enforceable to the full extent permitted by law.

14. Arbitration. Subject to the provisions of Section 6 hereof, any dispute, controversy or claim
between Executive and the Company arising out of or relating to or concerning the provisions of
this Agreement, or any agreement between Executive and the Company relating to or arising out
of Executive's employment with the Company or otherwise concerning any rights, obligations or
other aspects of Executive's employment relationship in respect of the Company ("Employment
Related Matters"), shall be finally settled by arbitration in New York City before, and in accordance
with the rules of the ew York Stock Exchange (''NYSE") or, if the NYSE declines to arbitrate
the matter, the American Arbitration Association (the "AAA") in accordance with the commercial
arbitration mles of the AAA.

15. Governing Law/Jurisdiction. This Agreement shall be binding upon the Executive and shall
inure to the benefit of the Company and its successors and interest and assigns, and shall be
construed in accordance with and governed by the laws of the State of ew York without regard
to conflicts of laws. otwithstanding the provisions of Section 14, and in addition to its right to
submit any dispute or controversy to arbitration, the parties hereto intend and hereby confer
jurisdiction co enforce the covenants contained herein upon the state and federal courts sitting in
the Cicy of ew York. This includes any suit, action of proceeding to compel arbitration. In the
event that such courts, or an arbitrator shall hold any such covenant wholly unenforceable by
reason of the breadth of scope or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Company's right to the relief provided above in the
courts of any other states within the geographical scope of such other covenants having
appropriate personal and subject matter jurisdiction over the parties, as to breaches of such
covenants in such other respective jurisdictions, the above covenants as they relate co each state
being, for this purpose, severable into diverse and independent covenants.

16. Counterparts. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original but all of which together shall constirute one and the same instrument.

                            [remainder of page intentionally left b.lank]


                                                                                                   5
Case 1:20-cv-09779-LTS-KHP Document 7-1 Filed 11/20/20 Page 10 of 10




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a binding
contract as of the date first written above.



                                 Intrepid Financial Partners, L.L.C.

                                   /?/ -ki/.- . ..     J .       /     /
                                  l,(/l~-47   ,_7r. ?Ck/u~
                                 Christopher F. Winchenbaugh
                                 Member




                                                                                    6
